DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 have been presented.  Claims 1-13 and 20 have been withdrawn as being directed to non-elected subject matter.    

Restriction/Election Acknowledgement
Applicant’s election on claims 14-19 without traverse is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 14-19 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 14 recites crowdsource funding using a token contract and paying dividends to the token holders. Specifically, the claim recites “generating a token contract, associated with a token issuer…; issuing tokens to a plurality of token holders; monitoring a performance of the token issuer in an associated field to provide at least one performance metric; paying a dividend Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve crowdsource funding using a token contract and paying dividends to the token holders which falls under the category of commercial/legal interactions, marketing activities/behaviors, and “managing personal behavior or relationships or interactions between people”. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 14, such as the use of the blockchain is generally linking the use of the judicial exception to a particular technological environment (e.g. blockchain) or field of use.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 
Claim 14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of the blockchain is recited at a high level and is used for generally linking the use of the judicial exception (e.g. crowdsource funding using a token contract and paying dividends to the token holders) to a particular technological environment (e.g. blockchain) or field of use and is not indicative of an inventive concept.  Therefore, the claim is not patent eligible.
    	The dependent claims 15-19 further describe the abstract idea.  Claim 15 further describes the token issuer and the performance metric and does not include any additional elements; claim 16 further describes the performance metric and the abstract idea of determining a dividend.  Claim 16 does not include any additional elements; claim 17 recites the abstract idea of exchanging tokens for a currency and does not include any additional elements; claim 18 recites the abstract idea of maintaining user accounts including the balance for each user and assigning spot value for issued tokens.  The additional elements of claim 18 including the database is nothing more than generally linking the abstract idea to a particular technological environment of computers; claim 19 recites the abstract idea of allowing users to provide feedback and does not include any additional elements.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide 

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213289 A1 (“Doney”) and US 10146792 B1 (“Dobrek”).

Per claim 14, Doney discloses:
generating a token contract (e.g. smart contract), associated with a token issuer (e.g. portfolio), on a blockchain (e.g. blockchain) system (Section [0032], [0036], and [0037]);
issuing tokens (e.g. digital tokens) to a plurality of token holders (e.g. parties/shareholders) (Section [0038] and [0044]);
monitoring a performance of the token issuer (e.g. portfolio) in an associated field to provide at least one performance metric (e.g. when the portfolio reserve balance exceeds the growth threshold) (Section [0037] and [0054]);
paying a dividend (e.g. dividend) to each token holder proportional to a number of tokens held by a token holder (e.g. proportional to their share ownership)  (e.g. when the portfolio reserve balance exceeds the growth threshold) (Section [0027], [0037], and [0054]).

Doney discloses generating a token contract on a blockchain; issuing tokens to a plurality of token holders; monitoring the performance of the token issuer; and paying a dividend to each token holder based on the performance.  However Doney does not specifically disclose that the dividend is paid to each token holder after a predetermined amount of time.  However Dobrek, in analogous art of blockchain smart contracts, discloses:
paying a dividend to each token holder… after a predetermined amount of time (e.g. pay a dividend every quarter) (Column 9, Ln 64 – column 10, Ln 3).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the dividend payment frequency of Doney to pay the dividends to the shareholders after a predetermined amount of time, as taught by Dobrek, in order to allow the shareholders to know when they will receive compensation.  One of ordinary skill in the art would find it obvious to adjust the dividend payment frequency based on any type of criteria.  

Per claim 17, Doney/Dobrek discloses all of the limitations of claim 14 above.  Doney further discloses:
wherein issuing tokens to a plurality of token holders comprises providing tokens (e.g. shares) to each token holder (e.g. shareholders) in exchange for an existing cryptocurrency (e.g. digital currency) (Section [0038] and [0044]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doney/Dobrek, as applied to claim 14 above, in further view of US 20160358264 A1 (“Brightman”).

Per claim 15, Doney/Dobrek discloses paying dividends to shareholders based on a performance metric of the token issuer.  However Doney/Dobrek do not specifically disclose that the token issuer is a political candidate and that the performance metric includes at least one of gross domestic product (GDP) growth during a tenure of the candidate, publicly traded equity market values during the tenure of the candidate, earmarked authorizations within a district of the candidate, federally allocated subsidies within the district of the candidate, deficit growth during the tenure of the candidate, a ratio of debt growth to GDP during the tenure of the candidate, tax revenue raised during the tenure of the candidate, aggregate reported capital gains during the tenure of the candidate, aggregate reported dividends issued during the tenure of the candidate, aggregate reported earned income tax rates during the tenure of the candidate, and future earnings of comparable peers of the candidate in the market who have left office for private contracting.  However Brightman, in analogous art of capturing performance metrics, discloses:
wherein the token issuer is a political candidate, and the at least one performance metric includes at least one of gross domestic product (GDP) (e.g. GDP growth) growth during a tenure of the candidate, publicly traded equity market values during the tenure of the candidate, earmarked authorizations within a district of the candidate, federally allocated subsidies within the district of the candidate, deficit growth during the tenure of the candidate, a ratio of debt growth to GDP during the tenure of the candidate, tax revenue raised during the tenure of the candidate, aggregate reported capital gains during the tenure of the candidate, aggregate reported dividends issued during the tenure of the candidate, aggregate reported earned income tax rates during the tenure of the candidate, and future earnings of comparable peers of the candidate in the market who have left office for private contracting (Section [0125]).  
Note: the limitation “wherein the token issuer is a political candidate” does not distinguish over the prior art because it is describing the token issuer and does not affect the steps of the method in a manipulative sense.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the measurement of the GDP growth of Brightman for the measurement of the portfolio reserve of Doney/Dobrek.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Further, one of ordinary skill in the art would find it obvious to use any type of measurable performance metric to determine dividends. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doney/Dobrek, as applied to claim 14 above, in further view of US 20140316598 A1 (“Yang”).

Per claim 16, Doney/Dobrek discloses paying dividends to shareholders based on a performance metric of the token issuer.  However Doney/Dobrek do not specifically disclose that 
wherein the at least one performance metric (e.g. performance metric) includes a plurality of performance metrics, and the dividend is determined using a weighted linear combination (e.g. the simplest form of metric can be weighted linear combination) of the performance metrics, with the weights for the weighted linear combination determined via regression analysis on a training set of previous examples in the associated field of the token issuer (Section [0121]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the user dividend calculation of Doney/Dobrek to include the use of a weighted linear combination on the performance metric, as taught by Yang, in order to fairly determine the dividends to be paid to the shareholders.  One of ordinary skill in the art would find it obvious to use a weighted linear combination for metrics since it is well-known and is the simplest form of metrics (See Yang Section [0121]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doney/Dobrek, as applied to claim 14 above, in further view of US 20130017527 A1 (“Nguyen”).

Per claim 18, Doney/Dobrek discloses paying dividends to shareholders based on the amount of shares the each shareholder owns.  However Doney/Dobrek do not specifically maintaining a database of registered users associated with the token contract an identifiers for one or more digital wallets associated with each user; a project interface that monitors a ledger associated with the token contract and updates the database to represent a balance for each user in the ledger; a valuation component that assigns a spot value for issued tokens at a time of a transaction.  However Nguyen, in analogous art of token awards, discloses:
maintaining a database of registered users (e.g. student profile) associated with the token contract and identifiers for one or more digital wallets (e.g. student checkbook) associated with each user (e.g. student) (Section [0014]); 
a project interface that monitors a ledger associated with the token contract and updates the database to represent a balance (e.g. token balance) for each user in the ledger (Section [0047] and [0090]); 
a valuation component that assigns a spot value for issued tokens at a time (e.g. designated period of time) of a transaction (Section [0047] and [0090]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the shareholder dividend award system of Doney/Dobrek to include the maintaining of registered user accounts and their token balances, as taught by Nguyen, in order to allow the system to accurately divide a dividend amount amongst the shareholders based on the amount of tokens that each user owns.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Doney/Dobrek, as applied to claim 14 above, in further view of US 20200265518 A1 (“Spangenberg”).

Per claim 18, Doney/Dobrek discloses a system that allows users to purchase shares of tokens distributed by an issuer.  However Doney/Dobrek do not specifically disclose allowing each of the plurality of token holders access to a feedback mechanism associated with the token issuer.  However Spangenberg, in analogous art of initial coin offerings, discloses:
allowing each of the plurality of token holders access to a feedback mechanism (e.g. comment) associated with the token issuer (Section [0086]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the shareholder dividend award system of Doney/Dobrek to include a feedback mechanism, as taught by Spangenberg, in order to allow the shareholders of Doney/Dobrek to provide their opinions on the asset.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20100250363 A1 to Magdon-simail teaches a system and method to receive dividends based on correctly predicting the performance of celebrities, politicians, movies, sports, music, etc.  US Publication Number 20180075534 A1 to de Fouquieres teaches a blockchain system and method that pays interest to token holders.  US Publication Number 20190080406 A1 to Molinari teaches a blockchain system and method that pays dividends to token holders.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685